DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/26/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-3, 5, 7-14, 16-19 are allowed. 
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records (ElArabawy et al. (US 2013/0298170), lordache et al. (US 2015/0244639) and Zavalkovsky et al. (US 2006/0089122)), individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting “determining that the client request causes an anticipated overload state with respect to request-handling capabilities of the server, wherein the anticipated overload state is defined by a buffer threshold at which a buffer of the server is less than full; in response to the determining the anticipated overload state, returning a response to a client corresponding to the anticipated overload state, wherein the returning the response to the client comprises returning an HTTP: 509 response; and deleting the client request for information.” (see Non-final rejection on 02/26/2021 for prior art teachings)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452